Title: To Benjamin Franklin from John Witherspoon, 15 June 1781
From: Witherspoon, John
To: Franklin, Benjamin


Sir
Philadelphia June 15. 1781
The Committee of foreign Affairs lately wrote your Excellency on the Subject of my Son John Witherspoon who was Surgeon to the Letter of Marque De Graaff taken at St Eustatius and sent to England as I have been informed in the Alcmene Man of War requesting you to use your Endeavours to obtain his Release upon Parole and his Exchange as soon as possible. I beg Leave further to trouble you with the inclosed Letter of Credit which I will be obliged to you if you will give to your Banker and desire him to establish a Credit for my Son in London and get him made acquainted with it wherever he may be confined.
I believe your Grandson who is with you was an Acquaintance of my Sons. I would therefore beg of you to make my Compliments to him and recommend this Matter to his Care.
I have the honour to be Your Excellencies most obedt humble Servant
Jno Witherspoon
His Excellency Benjamin Franklin Esqr
 
Addressed: No 1 / His Excellency / Benjamin Franklin Esqr / Paris
